                          Case 6:20-cv-00567 Document 4 Filed 06/26/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                                      Texas
                                                  Western District of __________
                                                  __________


                       Boxey Tech LLC                             )
                             Plaintiff                            )
                                v.                                )      Case No.   6:20-cv-567
                            Lyft, Inc.                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                            Boxey Tech LLC                                                   .


Date:          06/26/2020                                                                  /s/ Isaac Rabicoff
                                                                                           Attorney’s signature


                                                                                       Isaac Rabicoff, 6313775
                                                                                       Printed name and bar number
                                                                                          Rabicoff Law LLC
                                                                                    5680 King Centre Dr, Suite 645
                                                                                        Alexandria, VA 22315

                                                                                                 Address

                                                                                         isaac@rabilaw.com
                                                                                             E-mail address

                                                                                            (773) 669-4590
                                                                                            Telephone number



                                                                                              FAX number


            Print                        Save As...                                                                  Reset
